Oliver, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
(Stipulation omitted.)
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was sterling 9-9-3 per unit, plus packing. Judgment will be rendered accordingly.